Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marxsen, US20050070209.
Regarding claim 1, Marxsen discloses a platen having a surface to support a polishing pad (platen 101 having a polishing pad 102, Fig 1); a carrier head to hold a substrate against a polishing surface of the polishing pad (Carrier head 104 holding a wafer 107, Fig 1);  a pad conditioner to hold a conditioning disk against the polishing surface (pad conditioner 111 with a conditioning disk 113, Fig 1); an in-situ polishing pad thickness monitoring system (control signals 121, 122, and 123 and controller 120 ); and a controller configured to store data associating each of a plurality of conditioner disk products with a respective threshold value, receive an input selecting a conditioner disk product from the plurality of conditioner disk products, determine a particular threshold value associated with the selected conditioner disk product, receive a signal from the monitoring system, generate a measure of  a pad cut rate from the signal, and generate an alert if the pad cut rate falls beyond the particular threshold value.  (paragraphs 0036 and 0037)
Regarding claims 10 and 17, Marxsen discloses a platen having a surface to support a polishing pad (platen 101 having a polishing pad 102, Fig 1); a carrier head to hold a substrate against a polishing surface of the polishing pad (Carrier head 104 holding a wafer 107, Fig 1);  a pad conditioner to hold a conditioning disk against the polishing surface (pad conditioner 111 with a conditioning disk 113, Fig 1); an in-situ polishing pad thickness monitoring system (control signals 121, 122, and 123 and controller 120 ); and a controller configured to receive a signal from the monitoring system, generate a measure of a pad cut rate from the signal , and determine a measure of variability of the pad cut rate from the signal. (paragraph 0044)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 , 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marxsen, US20050070209 in view of Zhang, US20180056476.
Regarding claims 2 and 14,  Marxsen  discloses each and every limitation set forth in claims 1 and 10. However, Marxsen does not disclose the in-situ polishing pad thickness monitoring system comprises an electromagnetic induction monitoring system.
Zhang discloses an in-situ polishing pad thickness monitoring system comprising an electromagnetic induction monitoring system . (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the monitoring system disclosed by Marxsen to have further incorporated an electromagnetic induction monitoring system as taught by Zhang in order to provide a means for accurate measurement of the pad thickness.
Regarding claim 3, Marxsen in view of Zhang discloses each and every limitation set forth in claim 2. Furthermore, Zhang teaches the electromagnetic induction monitoring system comprises a sensor having  a magnetic field to induce current in a metal layer in the conditioning disk. (sensor 102 and paragraph 0031 , Fig 1)
Regarding claims 11 and 18,  Marxsen discloses each and every limitation set forth in claims 10 and 17. However, Marxsen does not disclose the controller is configured to generate an alert if the measure of variability exceeds a threshold.
Zhang teaches the controller is configured to generate an alert if the measured thickness reaches a threshold.   (paragraph 0050)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Marxsen to have further incorporated a controller configured to generate an alert if the measured thickness reaches a threashold as taught by Zhang in order to alarm the operator of critical changes in operation. 
Claim 4-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marxsen, US20050070209 in view of Zhang, US20180056476 and further in view of  Manens, US8043870.
Regarding claims 4 and 15, Marxsen in view of Zhang discloses each and every limitation set forth in claims 2 and 14.Furthermore, Zhang discloses the electromagnetic induction monitoring system comprises a sensor having a magnetic core so as to generate a magnetic field to induce current in the platen.  (sensor 102, Fig 1))
However, Marxsen in view of Zhang does not disclose the monitoring system held on the pad conditioner.
Manens teaches sensor 160 positioned on the conditioner head . (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the location of the monitoring system disclosed by Marxsen in view of Zhang to have further incorporated a monitoring system held on the pad conditioner as taught by Manens in order to take thickness measurement of the processing surface. (4:19-31)
Regarding claims 5 and 16, Marxsen in view of Zhang and further in view of Manens discloses each and every limitation set forth in claims 4 and 15.  Furthermore, Manens teaches the pad conditioner (element 142, Fig 3)
Regarding claim 6, Marxsen in view of Zhang and further in view of Manens discloses each and every limitation set forth in claim 5.  Furthermore, Manens teaches the arm is configured to perform an oscillatory sweeping motion across the polishing pad. (operation of arm 142, Fig 3)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marxsen, US20050070209 in view of Zhang, US20180056476 and further in view of  Manens, US8043870 and further in view of Nangoy, US20120270477.
Regarding claim 7, Marxsen in view of Zhang and further in view of Manens discloses each and every limitation set forth in claim 5.  However, Marxsen in view of Zhang and further in view of Manens  does not disclose the sensor contacts the polishing pad.
Nangoy teaches a sensor 170 contacting the polishing pad. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor disclosed by Marxsen in view of Zhang and further in view of Manens to have further incorporated a sensor contacting the polishing pad as taught by Nangoy in order to provide a precise thickness measurement. (paragraphs 0034 -0035)
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marxsen, US20050070209 in view of Zhang, US20180056476 and further in view of Benvegnu, US20130288572.
Regarding claims 8-9, Marxsen in view of Zhang discloses each and every limitation set forth in claim 1.  However Marxsen in view of Zhang does not disclose the controller is configured to apply a predictive filter to the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, and wherein the controller is configured to generate the filtered signal includes for each adjusted value in the sequence of adjusted values by generating at least one predicted value form the sequence of measured values, and calculating the adjusted value from the sequence of measured values 
Benvegnu teaches an in-situ monitoring of polishing wherein a controller is configured to apply a linear prediction filter to measured signals. (paragraphs 0033)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Marxsen in view of Zhang to have further incorporated a predictive filter to the sensor signal as taught by Benvengnu in order to create an accurate future data of the signal for increase in process predictability. 
Claim 12-13 and 19-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Marxsen, US20050070209 in view of  Renteln, US5664987.
Regarding claims 12-13 and 19-20, Marxsen discloses each and every limitation set forth in claims 10 and 17. However, Marxsen does not disclose  the controller is configured to determine a measure of variable by calculating a standard deviation of the pad cut rate and the controller is configured to calculate the standard deviation in a running window of measurements. 
Renteln teaches a controller configured to determine a measure of a variable by calculating a standard deviation of removal rate in a running window of measurements(Fig 10 and 4:35-43)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Marxsen to have further incorporated a controller configured to determine a measure of variable by calculating a standard  deviation  as taught by Renteln in order to properly modify and correct conditioning process. (claim 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723